DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.

Allowable Subject Matter
Claims 1-9, 11, 13 and 15-21 are allowed, and claims 10, 12 and 14 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for a monolithic filter assembly, does not disclose, teach or suggest, following subject matter in claims:  
a monolithic filter having a generally planar surface; 
a heat sink directly attached to the generally planar surface of the monolithic filter, the heat sink comprising a layer of thermally conductive material that has a thickness that is greater than about 0.02 mm; and 
an additional monolithic filter directly attached to the layer of thermally conductive material of the heat sink in a stacked arrangement such that the monolithic filter is directly attached to a first surface of the layer of thermally conductive material, and the additional monolithic filter is directly attached to a second surface of the layer of thermally conductive material that is opposite the first surface of the heat sink; 
at least one via extending from the additional monolithic filter through the heat sink to the monolithic filter. 

Prior arts, Rauscher, Takaya, Pagaila, Chao, Bae, Huang, Rudy and Olsson disclose related structural elements for monolithic filter assembly with heat sink, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835